Case 1:19-cv-04607-RLY-TAB Document 45-1 Filed 11/19/20 Page 1 of 10 PageID #: 232




                              IN THE UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

  CHANDLER TWO HUNTER BEACH,                    )
                                                )
                 Plaintiff,                     )
                                                )
         v.                                     ) Case No. 1:19-CV-04607-RLY-TAB
                                                )
                                                )
  CITY OF CARMEL POLICE                         )
  DEPARTMENT, CITY OF CARMEL, a                 )
  Municipality, and ADAM THEIS, an              )
  Individual;                                   )
                 Defendants.                    )


                              AFFIDAVIT OF DETECTIVE ADAM THEIS

         I, Adam Theis, swear and affirm under the pains and penalties of perjury as follows:

         1.      I am an adult resident of the State of Indiana.

         2.      I have personal knowledge of the facts set forth in this Affidavit.

         3.      I am and was at all relevant times a detective with the Carmel Police Department.

  In my capacity as detective, I have investigated crimes of armed robbery and theft. In the course

  of investigating criminal activity, I routinely gather information, evidence, and develop cases from

  a variety of sources including, but not limited to, from witness interviews, review of video

  surveillance, review of electronic media, consulting with fellow officers and detectives, and from

  review of documents, items, and other evidence from multiple potential sources.

         4.      I was involved in the investigation of an armed robbery that occurred on July 25,

  2018, at approximately 4:41 a.m. at a Speedway gas station located at 10005 N. Michigan Road,

  Carmel, Indiana. I was contacted shortly after the armed robbery occurred and reported to the

  scene approximately 30 minutes after the robbery.


                                                   1
                                                                                   Exhibit A - Affidavit of
                                                                                   Detective Adam Theis
Case 1:19-cv-04607-RLY-TAB Document 45-1 Filed 11/19/20 Page 2 of 10 PageID #: 233




           5.    In the course of the investigation, the gas station cashier, Jerry Poe, reported that a

  black male wearing a red hooded sweatshirt entered the gas station with his hood up. As was later

  confirmed by surveillance footage, Poe reported that this male subject selected a bag of Cheetos

  and placed the bag on the counter.

           6.    At that moment, a second black male wearing a dark hooded sweatshirt entered the

  store, brandished a gun, and demanded money from the cashier.

           7.    Poe ducked under the counter, ran out of the building, and called 911.

           8.    The suspects grabbed a cash drawer containing approximately $82.00 and fled the

  scene.

           9.    Poe described the two suspects as black males in their late teens, each weighing

  approximately 150 pounds and 6’0” in height.

           10.   The store manager allowed me to watch the security video footage from the

  robbery.

           11.   The video confirmed the events as describe by Jerry Poe, except the suspects

  appeared to be shorter than estimated by Poe, and between 5’6” and 5’9”.

           12.    Suspect 1 was wearing a red hooded sweatshirt with a “D” and “Dhoshea” written

  across the front.

           13.   Suspect 1 left a bag of Cheetos on the counter during the robbery. Four fingerprints

  were located on the bag and submitted to the Indiana State Police for analysis.

           14.   As part of my investigation, I learned that the “Dhoshea” sweatshirt was made by

  an individual, Tonie D. Boyd, who used to live in Indianapolis, but had moved to Atlanta, Georgia.

  The sweatshirt was a special order and only about 50 pieces of clothing bore the “Dhoshea” design.




                                                   2
Case 1:19-cv-04607-RLY-TAB Document 45-1 Filed 11/19/20 Page 3 of 10 PageID #: 234




             15.   On September 4, 2018, I received a certificate of analysis from the Indiana State

  Police identifying two of the fingerprints as belonging to Tyric Hollins. Hollins was a student at

  Pike High School in Indianapolis and lived at 4902 Oakbrook Drive.

             16.   On September 5, 2018, I executed and submitted two probable cause affidavits.

  The first sought a search warrant for Hollins’s DNA, and the second sought a search warrant for

  his residence. A Hamilton County Magistrate Judge approved the search warrants on the same

  day.

             17.   On September 6, 2018, I met with Hollins and his mother, Raven Sykes, at Pike

  High School. Hollins admitted to being one of the individuals that robbed the Speedway gas

  station.

             18.   Hollins identified the other individual as “Moni”, but he did not give any additional

  information about “Moni.”

             19.   I placed Hollins under arrest and confiscated his cellular phone—an iPhone—

  which was placed into evidence at the Carmel Police Department. I later submitted a probable

  cause affidavit for the search of Hollins’s iPhone.

             20.   The search warrant for Hollins’s iPhone was approved by Magistrate Judge Darren

  Murphy on September 11, 2018. A forensic examination of the iPhone was performed pursuant

  to the search warrant by Carmel Police Detective William Haymaker. Detective Haymaker has

  specialized knowledge and skill with respect to this type of forensic analysis that I do not possess.

             21.   The examination revealed three videos taken on the same morning as the robbery.

             22.   One video, taken 39 minutes after the robbery, portrayed Hollins showing off a

  handgun which was positively identified as the handgun used in the robbery.




                                                     3
Case 1:19-cv-04607-RLY-TAB Document 45-1 Filed 11/19/20 Page 4 of 10 PageID #: 235




         23.     The second video contained a video taken 56 minutes following the robbery at what

  appeared to be a Shell gas station. In that video, Hollins is wearing a black visor hat and is

  displaying the same handgun which was used in the commission of the robbery. He is also shown

  in the video fanning out paper currency.

         24.     A third video was taken at 5:41am (60 minutes following the robbery) showing an

  unknown black male wearing the above-described red “Doshea” sweatshirt while displaying a

  different handgun, but also holding and displaying paper currency.

         25.     In the examination of Hollins’s iPhone, Detective Haymaker discovered a group

  text thread comprised of 31 different phone numbers. In response to a request from someone in

  the text group for a “selfie” to identify the members of the group text, the user of the phone bearing

  telephone number (317) 517-9051 sent two photographs, one of which depicted an individual

  sitting on a couch wearing a Burberry-style scarf around his head and a pink handgun sitting in his

  lap. The other photograph depicted the same individual wearing a dark shirt.

         26.     The above-described two photographs submitted from the telephone number (317)

  517-9051 are below:




                                                    4
Case 1:19-cv-04607-RLY-TAB Document 45-1 Filed 11/19/20 Page 5 of 10 PageID #: 236




         27.     The individual in these photographs appeared to me to be the same person as the

  individual depicted in both the store security video and the third video described in Paragraph 24

  above. Fellow detectives within the Carmel Police Department held the same opinion based on

  review of the photographs and video.

         28.     True and accurate still images taken from the third video on Hollins’ phone are

  depicted below:




         29.     In addition, Detective Haymaker’s analysis revealed that in Hollins’s iPhone, there

  was a contact named “Moni” with the phone number (317) 793-4207. I determined this phone

  number was registered to Iman Daniels and her father, Damarcus Daniels.

         30.     On November 5, 2018, I met with Iman, her father Damarcus, and her mother

  Alysha. During the meeting, I showed Iman one of the photographs that had been sent from

  telephone number (317) 517-9051 (referenced in Paragraph 26 above) in the group text in response

  to the request for a “selfie”, and she identified the subject as possibly being named “CJ.”

         31.     In my investigation of the social media connections among Pike High School

  students, I noticed a Facebook account under the name “Cj Stacks.” I recognized a photograph on

  Cj Stacks’s account as being the same individual in the third video on Hollins’s phone. In addition,
                                                   5
Case 1:19-cv-04607-RLY-TAB Document 45-1 Filed 11/19/20 Page 6 of 10 PageID #: 237




  the two photographs that had been sent from the telephone number (317) 517-9051 (referenced in

  Paragraph 26 above) were displayed on the photo section of the “Cj Stacks” account.

         32.        On the “Cj Stacks” account, his birthday was listed as October 31, 1999. I then

  used Marion County records to search for individuals with that birthday. From my search in the

  Marion County records, I identified “Cj Stacks” as Chandler Two Hunter Beach.

         33.        Beach’s BMV records listed Beach’s height as 5’8” and weight as 155 lbs., which

  fit the general description of the second suspect involved in the robbery.

         34.        Based on my investigation, which included round table review of the case with

  fellow detectives in the Carmel Police Department, I believed that Beach was the second suspect

  in the robbery.

         35.        On November 14, 2018, I submitted an affidavit of probable cause to the Hamilton

  County Prosecutor for the purpose of obtaining an arrest warrant for the arrest of Beach. A true

  and accurate copy of the probable cause affidavit is attached as Exhibit 1. The prosecutor approved

  the probable cause affidavit and submitted it to a judicial officer, who then issued an arrest warrant.

         36.        On November 15, 2018, I submitted an Affidavit for Probable Cause for the search

  of the records of Verizon Wireless for a “Telecomm report” associated with the phone number

  (317) 517-9051 for the purpose of searching for evidence of the robbery. Judge Murphy issued

  the search warrant on November 16, 2018. True and accurate copies of the probable cause affidavit

  and approved warrant are attached as Exhibit 2. On November 19, 2020, the search warrant was

  sent to Verizon, requesting a telecommunications report from Verizon.

         37.        I arrested Chandler Beach on November 20, 2018, pursuant to the judicially-

  approved arrest warrant.




                                                    6
Case 1:19-cv-04607-RLY-TAB Document 45-1 Filed 11/19/20 Page 7 of 10 PageID #: 238




         38.     During the arrest, Beach was in possession of a Silver Apple iPhone that he

  admitted to owning.

         39.     I transported Beach to the Hamilton County Jail, at which point I interviewed

  Beach. Beach stated the he received a telephone call from Iman Daniels warning him the Carmel

  Police were looking for him in reference to an armed robbery, which occurred in Carmel.

         40.     After Beach’s arrest on November 20, I received a telecommunications

  (“Telecomm”) report from Verizon. I immediately turned over the Telecomm report to Detective

  Gilbert of the Carmel Police Department.

         41.     Other detectives and I rely on Detective Gilbert to interpret cellular data obtained

  from Telecomm reports and explain any pertinent data.

         42.     Detective Gilbert used software called “Cell Hawk” to interpret cellular data.

         43.     I do not use Cell Hawk or know how to interpret data from Cell Hawk.

         44.     After his evaluation of the data, Detective Gilbert informed advised that the

  Telecomm report did not conclusively prove that Beach’s phone was actively used in close vicinity

  to the robbery location. However, it was further advised that a lack of activity on a phone is not

  conclusive of a given cell phone’s whereabouts.

         45.     Based on my knowledge, experience, and training as a detective, I am aware that

  individuals who commit crimes often have secondary or “burner” phones, the individuals may not

  carry a phone on them during the commission of a crime, and/or the individuals do not carry their

  primary phone with them to commit crimes.

         46.     Also, Detective Gilbert’s analysis of the Telecomm data revealed that there is

  limited useful information about phone usage start and stop times from which one could reliably

  conclude a given phone location. For example, the Telecomm data shows a session start time at

                                                    7
Case 1:19-cv-04607-RLY-TAB Document 45-1 Filed 11/19/20 Page 8 of 10 PageID #: 239




  00:40:41 on 7/25/18 lasting until 05:56:26, but then also informs a session start time on 7/24/18 at

  18:40:41 with an end time on 7/25/18 at 00:40:41. I understand this data reveals two physically

  divergent locations of the phone at the same time.

         47.     On any given case, the deputy prosecutor assigned to the case will have access to a

  software system called “Aegis/New World” in which the prosecutor will be able to review case

  reports and scanned documentation. From the Aegis/New World system, the deputy prosecutor

  will be able to see if evidence is available at either the Carmel Police Department or the Fishers

  Police Department. As was the situation here, downloads of electronic evidence, such as forensic

  data from cell phones, is available through the Fishers Police Department. With respect to Beach’s

  criminal case, my case report was uploaded to the Aegis/New World system.

         48.     Even though all cellular phone data, including the Telecomm report, was made

  available to the prosecutor’s office in a timely manner, any interpretation offered to suggest that

  the Telecomm report conclusively establishes that Beach’s iPhone was not in the vicinity of the

  robbery at the time it occurred is unfounded and the information would not have exonerated Beach,

  proved he was not at the scene of the crime, or otherwise helped Beach obtain an acquittal.

         49.     I was not and am not aware of any exculpatory information that would have

  exonerated Beach, proved he was not at the scene of the crime, or otherwise helped Beach obtain

  an acquittal that was not disclosed to the prosecutor’s office any time after charges were filed.

         50.     I submitted a probable cause affidavit for a search warrant of Beach’s iPhone for

  any evidence on the phone (rather than the cellular data which was the subject of the Telecomm

  report), which was approved by Judge Murphy on November 21, 2018.

         51.     Upon the approval of the search warrant of Beach’s iPhone, I submitted the iPhone

  to Detective Haymaker for forensic analysis.

                                                   8
Case 1:19-cv-04607-RLY-TAB Document 45-1 Filed 11/19/20 Page 9 of 10 PageID #: 240




         52.     Detective Haymaker discovered that videos and photographs on Beach’s iPhone

  may have depicted one or more minor females in sexual acts, and as a result, could be considered

  child pornography.

         53.     I received the results of Detective Haymaker’s forensic examination of Beach’s

  iPhone on November 27, 2018.

         54.     Upon the receipt of the results of Detective Haymaker’s forensic examination of

  Beach’s iPhone, my investigation was concluded.

         55.     At all relevant times after November 27, 2018, all information related to my

  investigation, including the evidence and information (specifically messages, videos, and

  photographs) obtained from Hollins’s iPhone and Beach’s iPhone (including the information

  contained in Telecomm report) were available to the State of Indiana through its local county

  prosecutor upon request through normal discovery channels about which the prosecutor’s office

  should be well versed.

         56.     Upon information and belief and at all relevant times, the Hamilton County

  prosecutor’s office knows that forensic evidence of the like discussed above is housed on a server

  at the Fishers Police Department as part of Hamilton County law enforcement jointly making use

  of a task force on child sex crimes and exploitation of children.

         57.     At no time was there any case evidence, including electronic evidence gathered

  from any phone seized in the criminal case investigation, that I failed or refused to disclose to the

  State of Indiana, who then had the responsibility to make the evidence available to criminal defense

  counsel as part of discovery. To be clear, at no time did I withhold or fail to make any evidence

  available to the Hamilton County Prosecutor.




                                                   9
Case 1:19-cv-04607-RLY-TAB Document 45-1 Filed 11/19/20 Page 10 of 10 PageID #: 241
